 1

 2

 3

 4

 5

 6

 7

 8         UNITED STATES DISTRICT COURT EASTERN DISTRICT OF CALIFORNIA
 9

10                       ROBERT T. MATSUI FEDERAL COURTHOUSE

11
     LELAND MCCALL                                Case #: 2:18-CV-01927 WBS-DB
12
                  PLAINTIFF,
13                                                ORDER ON PLAINTIFF’S EX PARTE
           vs.                                    APPLICATION TO CONTINUE STATUS
14                                                CONFERENCE
     UNITED STATES DEPARTMENT OF VETERANS
15   AFFAIRS, AND DOES I THROUGH 10               Hrg Date: January 28, 2019
     INCLUSIVE,                                   Time: 1:30 p.m.
16
                  DEFENDANTS.                     Complaint Filed: July 12, 2018
17                                                Service Date:    July 25, 2018
                                                  Response Date: September 25, 2018
18

19

20

21         PLAINTIFF, Leland McCall, (hereinafter referred to as PLAINTIFF) by and

22   through his counsel and requested continuance of the Status Conference presently

23   scheduled for January 28, 2019, at 1:30 p.m.

24         The Court having considered the request as well as the other pleadings on

25   file in this matter hereby Orders as follows:

26         IT IS HEREBY ORDERED that the Status Conference be continued to

27         April 15, 2019 at 1:30 p.m. A Joint Status Report shall be filed no later

28
                                  Order on Ex Parte Application
                                         2:18-CV-01927
 1   than April 1, 2019.
 2

 3         IT IS HEREBY FURTHER ORDERED that plaintiff's counsel shall
 4   contact the assigned magistrate judge's courtroom deputy in order to obtain a
 5   hearing date on any default judgment motion filed once default has been entered by
 6   the Clerk.
 7

 8
     IT IS SO ORDERED:
 9
     Dated: January 16, 2019
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                 Request for Entry of Default
                                      2:18-CV-01927
                                              2
